Title: From George Washington to Lieutenant General William Howe, 9 November 1776
From: Washington, George
To: Howe, William



Sir
Head Qrs [White Plains] Nov. 9th 1776

Yesterday Evening I received the favor of your Letter of the 8th Instt. Major Stewart’s servant having never represented himself as a person not inlisted in your Army, he was considered as a prisoner of War and sent as such to Jersey. But upon your information that he was not in the Capacity of a Soldier, I will give immediate directions for him to be brought back that he may return to his Master.
This Servant was charged with a Letter of a private and delicate nature, but Majr Stewart may be assured the Contents neither were nor shall be permitted to transpire.
I regret that it has not been in my power to effect the proposed Exchange of Prisoners before this time. As soon as the Proposition was agreed to, I wrote to the Governors and Conventions of the different States where the Prisoners were to have them collected & sent to the most convenient places in the neighbourhood of the Two Armies. their dispersed situation for their better accommodation has been the reason of the delay. at least I cannot ascribe it to any other cause. It has not arisen Sir from any design on my part, and I am persuaded the difficulty of drawing them together must be evident to you, especially as It was early suggested in some of my former Letters. As to the charge of your Officers being confined in Common Goals, I had hoped, that you were satisfied by my assurances on this Head before. It is not my wish that Severity should be exercised towards any, whom

the fortune of War has thrown or shall throw into our hands. On the Contrary, It is my desire that the utmost humanity should be shewn them. I am convinced the latter has been the prevailing line of conduct to Prisoners. There have been instances in which some have met with less Indulgence than could have been wished owing to a refractory conduct and a disregard of paroles. If there are other Instances in which a strict regard to propriety has not been observed, they have not come to my knowledge, and if you will be pleased to point them out and to particularize the Names of the Officers, the earliest enquiry shall be made into the Complaints & the cause removed if any exists.
With Respect to the Stragglers who have lately fallen into our Hands I cannot upon the best Consideration discern how the Agreement subsisting between us is affected by sending them to Places from whence they may be easily collected upon a general Exchange. And That the Custom of War requires or that the Interest of an Army would admit of a daily Exchange of Prisoners are Points on which we are so unhappy as to differ in Sentiment. The Opportunities of conveying Intelligence & many other Consequences flowing from such an Intercourse seem so very obvious that upon farther Reflection I flatter myself you will think with me on this Subject. But if otherwise it might have been exemplified on your Part in the immediate Return of such Stragglers from our Army as have fallen into your Hands, which would have justified an Expectation of a similar Conduct from us.
